Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB Amendment # 1 [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED APRIL 30, 2006 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-32505 L & L FINANCIAL HOLDINGS, INC. (Exact name of small Business Issuer as specified in its charter) NEVADA 90-2103949 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 720 Third Avenue Suite#1611, Seattle, WA 98104 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock $.001 par value (Title of class) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Check if disclosure of delinquent filers in response to item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. [X] Registrant's revenues for most recent fiscal year ended April 30, 2006 were $ 13,096,143. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of April 30, 2006 there were18, 655,751 shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] 1 L & L FINANCIAL HOLDINGS, INC. 2006 Form 10-KSB Annual Report Table of Contents Page PART I Item 1. Description of Business 3 Item 2. Description of Property 4 Item 3. Legal Proceedings 4 Item 4. Submission of Matters to a Vote of Security Holders 4 PART II Item 5. Market for Registrant's Common Equity and Related Stockholder Matters 5 Item 6. Management's Discussion and Analysis or Plan of Operation 5 Item 7. Consolidated Financial Statements 15 Item 8. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 8A. Controls and Procedures 36 PART III Item 9. Directors and Executive Officers 37 Item 10. Executive Compensation 37 Item 11. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 37 Item 12. Certain Relationships and Related Transactions 38 PART IV Item 13. Principal Accountant Fees and Services 39 Item 14. Exhibits Report on Form 8-K 39 Signatures 40 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L FINANCIAL HOLDINGS, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I Item 1. Description of Business L & L Financial Holdings, Inc. ("L & L", "the Company") is an eleven-year old of company started its operations in 1995. It uses the American management skill and US accounting knowledge to acquire and operates established companies in China for growth. It owns a majority equity interest in an air compressor subsidiary, LEK, (Liuzhou Liuerkong Machinery Co., Ltd) in China. (See Note 3, Business Combination, below) LEK is the 11th largest air compressor company in China. Its main product, the oil-free type air compressor, ranked as the third largest producer in China, according to the report of the China Economic Index, published by the China General Machinery Industrial Association, Air Compressor Chapter, on October 31, 2004. To improve LEK sales and profits, the Company recruited professional consultants including a PhD who was a former G.E. executive, and an engineer in the US and assigned them to improve the operations of the LEK factory. The Company also has identified an American strategic partner to provide high-end US air compressors and to transfer US technology improving LEK operations in China. The Company is in discussions with the LEK minority shareholders, to restructure its air compressor operations. The objective is to form a new Sino-American joint venture in China to take advantage of China tax rebates, and to increase its equity ownership in the air compressor operation targeting at 80%. The Company is also engaging discussions with other targeted companies in China. Despite MOUs (memorandum of understanding) were executed, L&L has not made any offer to the targeted companies as of April 30, 2006. AVAILABLE INFORMATION The Company files annual, quarterly and special reports, and other information with the Securities and Exchange Commission, or the SEC. Our SEC filings are available to the public over the Internet at the SEC's web site at http://www.sec.gov. History of the Company In 1995, the Company began its operations in Hong Kong to provide corporate finance and financial consulting services. In 1997, the Company expanded the operations into China and purchased a prime office in downtown area of Shenzhen City, as its China operational center. In September 1998, the Company assisted a few Chinese Companies to list on the US capital markets. In February of 1999, the Company's CEO was appointed as a judicial member of the Insider Dealing Tribunal of Hong Kong conducting legal inquiries on companies, which may violate the Insider Dealing Ordinance of Hong Kong. In February of 2000, the Company shifted its focus from a consulting firm to acquire and operate established manufacturing companies in China. In May of 2001, L & L, by a reverse merger, became a SEC public reporting company in the US. In April of 2002, the Company together with China Development Institute (CDI), a China think-tank, began its acquisition project in China. To gain hands-on experience, In the same year, the Company acquired a minority equity of a computer software company in Chen-Do City, China. During 2002, the Company was appointed as an Economic Advisor by the municipal government of Tong Shan City in China. In 2004 and 2005, the Company acquired 60.4% equity interest of an air compressor company, LEK in GuangXi. In 2005, the Company put efforts to attract qualified Board Members and executives. It recruited Mr. Joseph J. Borich, a former US Consul General at Shanghai as a Board Member. As of April 30, 2006 the Company recruited Dr. Art Chan, a former G.E. executive as Technology Advisor. The Company is continuing to identify talents to assist its growth. It also established three (3) committees to provide better corporate governance in April 2005. They are the Audit Committee, Compensation Committee and Business Committee. The Company Corporate Structure As of April 30, 2006, L & L holds a 100% ownership of three (3) operating entities: L & L Financial Holdings Co. Ltd. (a Nevada incorporated company, closed ), Global Future Company Ltd ("Global") (a Hong Kong incorporated company, which was closed operations in January 31, 2006), and L & L Investments Holdings, Inc. (a British Virgin Island incorporated company). The Company also holds 60.4% equity of LEK, which was acquired in December 2004 and in June 2005. The Company uses its Nevada subsidiary to manage the acquired investment portfolios located in China. L & L maintains two (2) control and command centers for its operations. One is located in Shenzhen City of China, and the other is located in Seattle, Washington. The ShenZhen office supervises the operations of LEK subsidiary and conduct due diligence activities for possible further acquisitions. The Company also assigns full-time staffers from the ShenZhen office to GuangXi, to improve the LEK operations, internal controls, and inventories efficiency. With its China-in-Country experience developed over the years, the Company is able to communicate effectively with Chinese 3 communities to carry out its growth strategies. The Company leverages on its American management skills, financial disciplines and US technology to improve its operations. In additional, the Company plans to export the improved air compressors from China to the US, taking advantage of inexpensive labor in China. Acquisitions and Dispositions of Business Entities in China Starting in 2002, the Company has invested certain Chinese private business entities, in small scales, to gain hands-on knowledge of operating in China. These are important strategic steps, to ensure the Company quickly to gain business experience in China. As of April 30, 2006, the Company invested in Chengdu Tech-H Information Co. Ltd. ("Tech-H"), a computer software company with (19.8 %) minor interest. On December 4th, 2004, L & L made a purchase of 51% of equity interest of an air compressor manufacturing company, LEK, a limited liability company located and registered in Liuzhou City of south China. The LEK acquisition is executed through an exchange of equity common shares between L&L and certain LEK shareholders with cash loans to LEK. LEK has 50 years experience of manufacturing air compressors. LEK has approx four hundred (400) workers and employees. It engages in product research, design, development of various air compressors (mainly the piston-type, with some screw-type and air-dryers). LEK has twenty-three (23) sales and marketing centers covering the entire China territory. Its air compressors, including approx. 100 different specifications, have wide applications in beer manufacturing, metallurgy, petroleum, and medicine. The brand name of LEK with 50 years of history is well known in China. Its niche products, the oil-free (non-lubricant) air compressors is ranked as the 3 rd largest producer in China. LEK also manufactures plastic injection molding machines on a smaller scale. The sales portfolio consists of approximately 80% air compressors, and 20% plastic molding machines. Prior to the acquisition, LEK had sales of approx $ 12 million with net profit after tax of approx $1.1 million. LEK¡¯s net assets are approximately US$11,592,948 as of October 31, 2004. All LEK sales are made in China as of April 200
